Citation Nr: 0124475	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  00-09 612A	)	DATE
	)
	)


THE ISSUE

Whether the Board of Veterans' Appeals (Board) committed 
clear and unmistakable error (CUE) in a June 11, 1979 
decision to deny an appeal for a 100 percent schedular rating 
for service-connected nervous disorder and to deny an appeal 
for a total disability rating on the basis of individual 
unemployability (TDIU). 


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to herein as the "moving party") 
served on active duty from April 1964 to April 1967, June 
1967 to May 1970, and February 1971 to February 1974.  

This case comes before the Board on motion by the moving 
party alleging CUE in a June 11, 1979 Board decision.  In 
briefs dated in May 2000, the veteran's representative raised 
the issue of CUE in a June 11, 1979 Board decision.  See 38 
C.F.R. § 20.1400(a) (2000).  

The issue of an earlier effective date than April 3, 1997 for 
the grant of a 100 percent schedular rating for service-
connected dysthymic disorder is a separately docketed issue 
which is addressed in a separate decision by the Board.  


FINDING OF FACT

The June 11, 1979 Board decision to deny an appeal for a 100 
percent schedular rating for service-connected nervous 
disorder and to deny an appeal for a TDIU was adequately 
supported by the evidence then of record and was not 
undebatably erroneous.


CONCLUSION OF LAW

The June 11, 1979 Board decision to deny an appeal for a 100 
percent schedular rating for service-connected nervous 
disorder and to deny an appeal for a TDIU is not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West 1991); 
38 C.F.R. §§ 20.1400-20.1411 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits.  However, it has been 
found that the duty to notify and duty to assist provisions 
of the Veterans Claims Assistance Act of 2000 do not apply to 
motions for CUE in previous Board decisions.  See Livesay v. 
Principi, No. 00-51 (U.S. Vet. App. Aug. 30, 2001).

Under 38 U.S.C.A. § 7111, the Board has been granted the 
authority to revise a prior decision of the Board on the 
grounds of CUE.  A claim requesting review under the new 
statute may be filed at any time after the underlying 
decision is made.  Pursuant to a recently issued opinion of 
the VA General Counsel, VAOPGCPREC 1-98, the Board's 
authority applies to any claim pending on or filed after the 
date of enactment of the statute, November 21, 1997.  See 
38 C.F.R. § 20.1400. 

The statute and implementing regulation provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon request of the 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

In the implementing regulation, CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a).  

The evidence to be reviewed for clear and unmistakable error 
in a prior Board decision must be based on the record and the 
law that existed when that decision was made.  For a Board 
decision issued on or after July 21, 1992, the record to be 
reviewed includes relevant documents possessed by VA not 
later than 90 days before such record was transferred to the 
Board for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.  38 C.F.R. § 20.1403(b).  To warrant revision of a 
Board decision on the grounds of CUE, there must have been an 
error in the Board's adjudication of the appeal which, had it 
not been made, would have manifestly changed the outcome when 
it was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE are: (1) Changed diagnosis.  A 
new medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) Duty to assist.  The 
Secretary's failure to fulfill the duty to assist.  
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
CUE does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the 
United States Court of Appeals for Veterans Claims (Court) 
has defined CUE as an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1991).  The Court has also held that a finding 
that there was such error "must be based on the record and 
the law that existed at the time of the prior . . . 
decision."  Russell v. Derwinski, 
3 Vet. App. 310, 313-14 (1992).  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  Porter v. Brown, 5 Vet. App. 
233, 235-36 (1993).  

The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  Moreover, the error must be one which would 
have manifestly changed the outcome at the time that it was 
made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It 
is a kind of error, of fact or of law, that when called to 
the attention of later reviewers, compels the conclusion, to 
which reasonable minds cannot differ, that the results would 
have been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).

In its June 11, 1979 decision, the Board entered findings of 
fact which included that: the veteran's anxiety neurosis was 
manifested by frustration and anxiety, she was well oriented 
with good memory, and there had been no recent flare-ups of 
her gastrointestinal reaction; the veteran had competed high 
school, had employment experience as a file clerk, and was 
not prevented from obtaining gainful employment due to the 
severity of her service-connected nervous disorder.  The 
Board entered the conclusions of law which included that: a 
rating in excess of 30 percent for mixed type psychoneurosis 
with history of physiologic gastrointestinal reaction was not 
warranted; and the veteran's service-connected disability was 
not of such severity as to render her unemployable.  In its 
discussion and evaluation of the evidence, the Board 
indicated that, while a private psychiatrist had described 
the veteran as being a totally dependent individual who was 
unable to operate in social or industrial circles, recent VA 
workups had shown that the veteran had good long-term memory 
and recent recall, did not manifest any cognitive defects, 
and that (during VA hospitalization) an inadequate 
personality was diagnosed.  The Board noted that no acquired 
psychiatric disease was diagnosed during that admission, 
although it considered that the veteran did exhibit 
symptomatology of anxiety and depression which were 
undoubtedly a manifestation of her psychiatric disease.  With 
regard to employability, the Board considered the statements 
by former employers and a private psychiatrist, but found 
they were outweighed by the VA hospitalization determination 
that the veteran showed good potential for interaction on 
social and industrial levels.  The Board indicated that, due 
to the symptoms of depression and anxiety, the veteran had 
some difficulty in some aspects of employment for which she 
was qualified, but concluded that the difficulty with 
employment was not of such severity as to totally preclude 
her from pursuing any substantially gainful employment. 

Through her representative, in written argument dated in May 
2000, the moving party now contends that the June 11, 1979 
Board decision was clearly and unmistakably erroneous in the 
following manner: 1) the Board's finding of fact - that the 
veteran's depressive neurosis was manifested only by spells 
of frustration and anxiety, and that she was well oriented, 
with good memory, with no recent flare-ups of her 
gastrointestinal reaction - was "far too narrow and did not 
adequately describe her manifested symptoms," that is, that 
the objective medical evidence revealed far more 
manifestations; 2) the Board's finding of fact that the 
veteran was not prevented from obtaining gainful employment 
due to the severity of her service-connected nervous 
condition was unsupported by any evidence, while there was 
objective evidence which demonstrated unemployability (co-
worker statement that veteran was unable to concentrate or 
remember important policies and regulations required for her 
job, and an employer statement that the veteran was 
terminated due to her nervousness); and 3) a VA treatment 
record dated June 6, 1979 was not before the Board at the 
time of its June 6, 1979 decision (were not received until 
June 18, 1979).  The moving party contends that, but for the 
CUE in the June 1979 Board decision, a 100 percent rating 
would have been awarded effective from 1978.

The Board has considered the contention that the June 11, 
1979 Board decision in essence contains factual error because 
it does not address all of the symptomatology manifested by 
the veteran's service-connected psychiatric disability.  With 
regard to the contention of factual error that the Board 
found that depressive neurosis was manifested only by 
symptomatology listed in the finding of fact (spells of 
frustration and anxiety, being well oriented, good memory, 
and no recent flare-ups of gastrointestinal reaction), the 
Board's June 1979 finding of fact does not represent such a 
limited consideration of only the specified symptomatology.  
The finding of fact did not indicate that this was the "only" 
symptomatology attributable to the veteran's service-
connected psychiatric disability.  As indicated by the 
discussion and evaluation section of the June 1979 decision, 
the Board considered other symptomatology, including anxiety, 
depression, and evidence which tended to show severe 
impairment and that the veteran was totally dependent with 
total industrial inability.  

In its review of the evidence in the June 1979 decision, the 
Board noted other symptomatology which it did not 
specifically discuss and evaluate, but which it nevertheless 
reviewed.  The moving party has not specifically identified 
the symptoms which it alleges are to have caused total 
impairment, and has not specifically contended how 
consideration of such symptoms by the Board in June 1979 
would have manifestly resulted in a different outcome.  The 
representative's May 2000 brief indicates facts, not 
symptoms, which it claims the Board did not consider, 
including the following: several hospitalizations; eleven 
weeks of lost employment; employer's termination of 
employment; a private psychiatric opinion of total 
incapacity; and a co-worker's statement regarding inability 
to concentrate and learn policies and regulations. 

With regard to these facts alleged not to have been 
considered by the Board, in its discussion and evaluation in 
the June 1979 decision, the Board did explicitly consider 
that the veteran had undergone "a number of hospitalizations 
in recent years," that her private psychiatrist had described 
her "as being a totally dependent individual who is unable to 
operate in social or industrial circles," and that former 
employers considered her in essence unemployable.  The Board 
also implicitly considered periods of unemployment by its 
recognition of the numerous hospitalizations.  After 
reviewing the evidence favorable to the veteran, however, the 
Board in June 1979 found that such evidence was outweighed by 
the VA hospitalization evidence that the veteran showed good 
potential for interaction on social and industrial levels. 

The question at hand is not whether all symptoms were 
specifically mentioned in the Board decision, but whether the 
Board's June 1979 decision that not more than a 30 percent 
rating was warranted was adequately supported by the evidence 
of record.  The Board now finds that there was adequate 
evidence of record upon which the Board relied in June 1979 
to support its decision of not more than definite industrial 
impairment.  This includes VA workups which found that the 
veteran had good long-term memory and recent recall, did not 
manifest any cognitive defects, a VA hospitalization report 
diagnosing an inadequate personality along with no acquired 
psychiatric disease diagnosed during that admission, and a VA 
hospitalization determination that the veteran showed good 
potential for interaction on social and industrial levels.  
Specifically with regard to the diagnosis of personality 
disorder, the regulations at that time provided that a 
personality disorder was not a disability for VA disability 
compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (1978).  
The regulations at that time also provided that the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation 
was to be avoided.  38 C.F.R. § 4.14 (1978).  As such, the 
Board properly refused to consider psychiatric impairment due 
to the veteran's non-service-connected personality disorder, 
while explicitly acknowledging impairment due to the service-
connected psychiatric disability. 

Notwithstanding the representative's contention that there 
was no evidence of record, either objective or subjective, to 
support the Board's finding that the veteran was not 
prevented from obtaining gainful employment due to the 
severity of her service-connected psychiatric disability, the 
Board now finds that there was some evidence of record upon 
which the Board relied in finding that the veteran was not 
unemployable.  There was objective evidence of record in June 
1979 which demonstrated unemployability, including a co-
worker statement that the veteran was unable to concentrate 
or remember important policies and regulations required for 
her job, and an employer statement that the veteran was 
terminated due to her nervousness.  However, there was also 
medical evidence at the time of the June 1979 Board decision 
which tended to show less than total industrial impairment 
due to service-connected psychiatric disability.  For 
example, there was of record a VA hospitalization 
determination that the veteran showed good potential for 
interaction on social and industrial levels, some evidence of 
intermittent symptomatology, evidence of improvement at 
various times, and evidence of impairment attributable to a 
non-service-connected psychiatric disorder.  As such, there 
was a basis in the record for the Board's conclusion in June 
1979 that the difficulty with employment was not of such 
severity as to totally preclude the veteran from pursuing any 
substantially gainful employment. 

With regard to the VA hospital treatment records dated June 
6, 1979, reflecting treatment by VA and a diagnosis of 
anxiety neurosis, because such evidence was in existence at 
the time of the Board decision on June 11, 1979, though not 
actually before the Board, the Board has considered that this 
evidence was constructively before the Board at the time of 
the June 1979 decision.  These VA hospital treatment records 
reflect complaints of nervousness, headaches, and insomnia, 
and clinical findings of being very tense and anxious, a 
diagnosis of anxiety neurosis, and indicate that the veteran 
left the hospital against medical advice.  All symptoms 
except the single symptom of headaches, as well as similar 
psychiatric diagnoses, were previously of record and noted by 
the June 1979 Board decision.  The moving party has not 
entered a specific contention as to how, had this VA hospital 
treatment entry been physically a part of the record at the 
time of the June 1979 Board decision, it manifestly would 
have changed the outcome of the June 1979 decision.  The 
Board now finds that it would not.

While the moving party, in one of the May 2000 briefs, 
reviewed other evidence of record following the June 1979 
Board decision, this evidence may not be considered in this 
CUE claim because the controlling regulation specifically 
provides that review for CUE in a prior Board decision must 
be based on the record and the law that existed when that 
decision was made, that is, on June 11, 1979.  
38 C.F.R. § 20.1403.  The moving party has not alleged CUE in 
any subsequent Board decision.  

The moving party has offered little more than disagreement 
with the results of the Board's June 1979 decision regarding 
the schedular rating assigned and the finding that a TDIU was 
not warranted.  The crux of her disagreement with the June 
1979 decision is that certain psychiatric medical opinions 
and employer and co-worker statements should have outweighed 
the evidence of record which demonstrated less that totally 
impairing symptomatology, although the moving party stated 
the disagreement in terms of there being no evidence of 
record in June 1979 which was against her claims for 
increased rating or TDIU.  However, mere disagreement as to 
how the facts were weighed or evaluated in the Board decision 
cannot constitute CUE.  38 C.F.R. § 20.1403(d); see Luallen 
v. Brown, 8 Vet. App. 92 (1995); see also Damrel v. Brown, 6 
Vet. App. 242, 246 (1994) (asking Board simply to reweigh the 
evidence can never rise to the stringent definition of CUE). 

The Board now finds that the June 11, 1979 Board decision to 
deny an appeal for a 100 percent schedular rating for 
service-connected nervous disorder and to deny an appeal for 
a TDIU was adequately supported by the evidence then of 
record and was not undebatably erroneous.  The evidence does 
not demonstrate that the correct facts, as they were known at 
the time, were not before the Board.  Likewise, the evidence 
does not demonstrate that any statutory or regulatory 
provisions extant at the time of the June 1979 Board decision 
were incorrectly applied.  For these reasons, the Board finds 
that the evidence does not demonstrate that there was error 
which, had it not been made, would have manifestly changed 
the outcome of the Board's June 11, 1979 decision to deny an 
appeal for a 100 percent schedular rating for service-
connected nervous disorder and to deny an appeal for a TDIU.  
That is, given the facts available at the time, and the 
prevailing law, there was no undebatable error by the Board 
in denying an appeal for a 100 percent schedular rating for 
service-connected nervous disorder and in denying an appeal 
for a TDIU.  Therefore, the Board must now find that the June 
11, 1979 Board decision is not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400-20.1411. 


ORDER

The motion is dismissed without prejudice.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

 



